DETAILED ACTION
In Applicant’s Response filed 6/17/22, Applicant has amended claims 11, 13 and 18; and amended the abstract. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been provided with an incorrect status identifier because the claim is labelled as being “currently amended” but there are no markings to indicate that changes are being made by amendment. Additionally, in comparing the claim to the previously filed version (dated 4/14/2020) there does not appear to be any changes to the claim. Thus, the status identifier should have been “original”. It has been assumed for purposes of examination that Applicant intended for claim 1 to be treated as being “original” and that Applicant did not intend to make any changes to the claim in this response.  Correction of the status identifier in future communications is necessary in order to clarify of the status of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staudinger (US 5792091) in view of McGuire (US 3563238) and further in view of Kase (US 5861348) and Carte et al. (US 6953602)
With respect to claims 1-2, Staudinger discloses a strip of tape (self-adhesive bandage in strip form – fig 1; col. 2, lines 1-5) comprising:
a fabric comprising a weave of fibers (col. 1, line 49), including elastic fibers extending through a length of the strip providing for elasticity along a length of the strip of tape (the material is described as being "longitudinally elastic" – col 1 lines 48-49; the longitudinal elasticity is interpreted as being provided by elastic fibers extending along the length of the strip); and
an adhesive on a first surface of the fabric (adhesive on skin facing side - col. 2, lines 1-5).
Staudinger does not, however, disclose that the fabric includes inelastic fibers extending across a width to provide inelasticity across a width of the strip of tape.
McGuire, however, teaches an elastic binder which comprises a plurality of elastic strips which are elastic along their length and substantially inelastic along their width (abstract lines 1-4; the width-wise inelasticity is interpreted as being provided by inelastic fibers extending along the width of the strip). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the strip of Staudinger from fabric having elasticity along a length of the strip and including inelastic fibers extending across a width so that the fabric is inelastic across a width of the strip, like the fabric used to form the strips in the binder of McGuire, in order to provide dimensional stability and control the direction of stretch in the device.
Staudinger also does not disclose that the adhesive defines a plurality of waves, each wave of the plurality of waves extending along the length of the strip of tape and comprising a wave pattern with modified peaks relative to a baseline sine wave, the modified peaks including sharper peaks than peaks of the baseline sine wave.
Kase teaches a body-adhesive tape in figure 1 where the adhesive is applied in a modified sine wave pattern including a plurality of waves wherein each wave of the plurality of waves extending along the length of the strip of tape as shown in figure 1. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the adhesive of Staudinger to be in a pattern that defines a plurality of waves, each wave of the plurality of waves extending along the length of the strip of tape as shown in figure 1 of Kase so that "the tape can be stretched and applied while being bent in any direction without resulting in wrinkles or Ioose-ness" (Kase col. 2, lines 59-61).
Kase does not, however, teach that the adhesive comprises a wave pattern with modified peaks relative to a baseline sine wave, the modified peaks including sharper peaks than peaks of the baseline sine wave.
Carte, however, teaches a pattern coated adhesive article wherein the adhesive can be applied in any number of patterns and, more specifically, can be in the pattern of a sine wave using either a smooth pattern with rounded waves or a sharp pattern having triangle shaped waves (col. 4, lines 18-29). Furthermore, one having ordinary skill in the art would understand that every sine wave inherently has a "baseline" and that given this baseline, a sine wave having a sharp pattern as taught by Carte will therefore have a higher amplitude and sharper peaks relative to a baseline of a sine wave and lower peaks with a higher amplitude and sharper peaks relative to the baseline of the sine wave. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the adhesive sine wave pattern of the adhesive on the device of Staudinger in view of Kase so that it is a sharp sine wave pattern as taught by Carte in order to further improve adherence while permitting water vapor transmission therethrough thereby not causing or exacerbating wound and skin problems (Carte col. 2, lines 20-23).
	With respect to claim 5, Staudinger in view of McGuire and further in view of Kase and Carte discloses the strip of tape substantially as claimed (see rejection of claim 1) and Staudinger also discloses a backing material on the first surface of the fabric, wherein the backing material is configured to cover the adhesive (see col. 2, lines 6-16).
With respect to claim 6, Staudinger in view of McGuire and further in view of Kase and Carte discloses the strip of tape substantially as claimed (see rejection of claim 1) and Staudinger also discloses that the tape comprises a series of perforations in the backing and extending across the width of the tape (see col. 2, lines 6-16; the cuts that divide the cover into separate sections are interpreted as being perforations; such cuts inherently must extend across the width of the strip in order to provide separate covers on the undivided section of the bandage and the two strip-shaped parts as described in col 2 lines 10-15).
With respect to claim 7, Staudinger in view of McGuire and further in view of Kase and Carte discloses the strip of tape substantially as claimed (see rejection of claim 6) and Staudinger also discloses that the series of perforations is superimposed with the fabric (the cover is coextensive with the bandage because the parts are “strip-shaped” and, therefore, the cuts that divide the cover into sections as described in col 2 lines 6-16 are interpreted as being positioned to overlap with or be “superimposed” with the fabric of the bandage).
With respect to claim 8, Staudinger in view of McGuire and further in view of Kase and Carte discloses the strip of tape substantially as claimed (see rejection of claim 1) and Staudinger also discloses that the fabric is cut into a plurality of segments arranged end-to-end (the bandage is cut to provide an undivided part as shown on the left side in fig 1 and two narrower strips as shown in the right side in fig 1; the undivided part and narrow strips are arranged end-to-end as shown in fig 1).
With respect to claim 9, Staudinger in view of McGuire and further in view of Kase and Carte discloses the strip of tape substantially as claimed (see rejection of claim 1) and Staudinger also discloses that each segment of the plurality of segments includes at least one longitudinal cut in the fabric (as shown in fig 1, a longitudinal cut is provided in the fabric of the bandage to divide the right side of the bandage into two narrow strips).
With respect to claim 10, Staudinger in view of McGuire and further in view of Kase and Carte discloses the strip of tape substantially as claimed (see rejection of claim 1) and Staudinger also discloses that the longitudinal cut extends through the fabric (the longitudinal cut is interpreted as extending through the fabric in order to divide the bandage into the two narrow bridles of the divided section) but not completely through the backing (as shown in fig 1, the longitudinal cut extends only part way along the length of the bandage - the cover is interpreted as having a longitudinal cut that has the same configuration as the cut in the bandage to permit separation of the two narrow bridles and, thus, is interpreted as also only extending part way along the length of the cover). 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staudinger (US 5792091) in view of McGuire (US 3563238), Kase (US 5861348) and Carte et al. (US 6953602) (with respect to claim 1) and further in view of Ukai (US 4782196).
With respect to claim 3, Staudinger in view of McGuire and further in view of Kase and Carte discloses the strip of tape substantially as claimed (see rejection of claim 1) but does not disclose that the elastic fibers include elastic cores and a covering.
Ukai, however, teaches a composite strand including an elastic core (col. 2, lines 15-16); which elongates under external force/returns to original size (inherent characteristic of elastic materials); and a covering defined by at least one outer strand wound in a spiral around the core (col. 2, lines 16-18 cl 2) wherein elastic strand is stretchable along a length of the elastic strand  but the outer strand restricts deformation of the core  (see col. 2, lines 19-20 and col. 3, lines 15-20). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used elastic fibers that include elastic cores and a covering as taught by Ukai as the elastic fibers in the fabric of the strip of Staudinger in view of McGuire, Kase and Carte in order to provide controlled stretchability along a length of the material by providing a stretchable elastic core but restricting the amount of deformation of the elastic core with the covering.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staudinger (US 5792091) in view of McGuire (US 3563238), Kase (US 5861348) and Carte et al. (US 6953602) (with respect to claim 1) and further in view of Levin (US 2002/0040202).
With respect to claims 11-12, Staudinger in view of McGuire and further in view of Kase and Carte discloses the strip of tape substantially as claimed (see rejection of claim 1) but does not disclose that each segment includes a logo identifying a first end of each segment wherein the logo is defined by a reflective dye. 
Levin teaches a bandage/dressing which includes markings/indicia (i.e. see figures 1-4) for indicating wound care instructions (para [0001]) and it would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the device of Staudinger in view of McGuire and further in view of Case and Carte to have a logo like the markings/indicia in Levin so that the tape clearly indicates info about what treatment the wound/patient should receive (see abstract of Levin). Furthermore, it would have been obvious to use reflective dye to form the logo so that the device will be reflective for athletes/users wearing the device at night.
Levin doesn’t explicitly teach a logo that identifies a first end of a bandage, but, with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, Levin teaches markings/indicia that are used to indicate info about what treatment the wound/patient should receive (see abstract of Levin). Thus, based on the teachings in Levin, a logo can be provided to permit a user to visually identify a specific area on the device, such as the first end of a pre-cut strip, in order to provide instructions for use – i.e. identifying which end is intended to be applied first (or second) to a user if that is the intended treatment to be performed on a patient. Thus, for at least this reason, the prior art of record is interpreted as being capable of use to identify a first end of each segment.

Claims  4 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staudinger (US 5792091) in view of McGuire (US 3563238), Kase (US 5861348) and Carte et al. (US 6953602) (with respect to claim 1) and further in view of Baratta (US 3530494).
With respect to claim 4, Staudinger in view of McGuire and further in view of Kase and Carte discloses the strip of tape substantially as claimed (see rejection of claim 1) but does not disclose that the fabric is rolled.
Baratta, however, teaches a ribbon of adhesive bandages (figure 1) contained in a roll form (figure 3) wherein individual strips 12 are carried on a backing (carrier ribbon 10).  Thus, Baratta is interpreted as teaching rolling of the fabric that forms the pre-cut strips. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have rolled the fabric of the device of Staudinger in view of McGuire and further in view of Kase and Carte as taught by Baratta in order to provide a large quantity of strips in a compact, stored form for easy storage and transport prior to use. 
With respect to claim 13, Staudinger in view of McGuire and further in view of Kase and Carte discloses a strip of tape that is configured substantially as claimed (see rejection of claim 1) but does not disclose providing a plurality of said strips to form a set of pre-cut strips of tape.
Baratta, however, teaches a ribbon of adhesive bandages (figure 1) contained in a roll form (figure 3) wherein individual strips 12 are carried on a backing (carrier ribbon 10).  Thus, Baratta is interpreted as teaching a set of pre-cut strips. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have provided a plurality of the strips of Staudinger in view of McGuire and further in view of Kase and Carte as a set of pre-cut strips as taught by Baratta in order to provide a large quantity of strips in a compact, stored form for easy storage and transport prior to use. 
With respect to claim 14, Staudinger in view of McGuire and further in view of Kase,  Carte and Baratta discloses the set of pre-cut strips substantially as claimed (see rejection of claim 13) and Baratta also teaches that adjacent pre-cut strips of the set are arranged end-to-end on the backing and are separate from one another (an end of each individual strip 12 abuts an end of an adjacent individual strip 12 such that adjacent strips are separated solely by a single, individual cut in the body adhesive kinesiology tape as shown in figure 1). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have arranged the pre-cut strips of Staudinger in view of McGuire and further in view of Kase and Carte so that they are end-to-end on the backing and separate from one another as in Baratta in order to provide a large quantity of strips in an organized, compact, and ready to use form for easy storage and transport prior to use and individual removal/dispensing when needed. 
With respect to claim 15, Staudinger in view of McGuire and further in view of Kase, Carte and Baratta discloses the set of pre-cut strips substantially as claimed (see rejection of claim 14) and Baratta also teaches that the backing is exposed between adjacent strips (as shown in fig 1, the backing is exposed in between the abutting ends of adjacent strips 12 where the adjacent strips are separated by the single, individual cut in the body adhesive kinesiology tape). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have arranged the pre-cut strips of Staudinger in view of McGuire and further in view of Kase and Carte so that the backing is exposed between adjacent strips as in Baratta in order to visually identify where one strip ends and the next begins for easy individual removal/dispensing.
With respect to claim 16, Staudinger in view of McGuire and further in view of Kase, Carte and Baratta discloses the set of pre-cut strips substantially as claimed (see rejection of claim 13) and Staudinger also discloses that the tape comprises a series of perforations in the backing and extending across the width of the tape (see col. 2, lines 6-16; the cuts that divide the cover into separate sections are interpreted as being perforations; such cuts inherently must extend across the width of the strip in order to provide separate covers on the undivided section of the bandage and the two strip-shaped parts as described in col 2 lines 10-15) wherein the series of perforations are superimposed with the fabric (the cover is coextensive with the bandage because the parts are “strip-shaped” and, therefore, the cuts that divide the cover into sections as described in col 2 lines 6-16 are interpreted as being positioned to overlap with or be “superimposed” with the fabric of the bandage).
With respect to claim 17, Staudinger in view of McGuire and further in view of Kase, Carte and Baratta discloses the set of pre-cut strips substantially as claimed (see rejection of claim 14) and Staudinger also discloses that each strip includes at least one longitudinal cut in the fabric (as shown in fig 1, a longitudinal cut is provided in the fabric of the bandage to divide the right side of the bandage into two narrow strips).
Staudinger does not disclose that the backing is not severed, but Baratta teaches that a single cut (shown in figure 1) severs the adjacent ends of the individual strips (inherent in order to allow for removal of only 1 strip while others remain attached to ribbon 10 as in figure 1) but does not sever the backing paper between the ends of the strips (as shown i.e. in figures 1-2, carrier ribbon 10 remains uncut/unremoved and only the strips (12/12a) are removed individually from the ribbon 10 via the cut between each strip — see col. 3, lines 4-16). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the device of Staudinger in view of McGuire and further in view of Kase, Carte and Baratta to provide a longitudinal cut in the fabric of each strip as taught by Staudinger without severing the backing as taught by Baratta in order to permit individual removal of strips for use without disturbing unused strips prior to the desired time of use.
With respect to claim 18, Staudinger in view of McGuire and further in view of Kase and Carte discloses a strip of tape that is configured substantially as claimed (see rejection of claim 1) but does not disclose providing a plurality of said strips as a roll of pre-cut strips.
Baratta, however, teaches a ribbon of adhesive bandages (figure 1) contained in a roll form (figure 3) wherein individual strips 12 are carried on a backing (carrier ribbon 10).  Thus, Baratta is interpreted as teaching a roll of pre-cut strips. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have provided a plurality of the strips of Staudinger in view of McGuire and further in view of Kase and Carte as a roll of pre-cut strips as taught by Baratta in order to provide a large quantity of strips in a compact, stored form for easy storage and transport prior to use. 
With respect to claims 19-20, Staudinger in view of McGuire and further in view of Kase, Carte and Baratta discloses the roll of pre-cut strips substantially as claimed (see rejection of claim 18) and Staudinger also discloses that the tape comprises a series of perforations in the backing and extending across the width of the tape (see col. 2, lines 6-16; the cuts that divide the cover into separate sections are interpreted as being perforations; such cuts inherently must extend across the width of the strip in order to provide separate covers on the undivided section of the bandage and the two strip-shaped parts as described in col 2 lines 10-15) wherein the series of perforations are at a location corresponding to each strip and superimposed with the fabric (the cover is coextensive with the bandage because the parts are “strip-shaped” and, therefore, the cuts that divide the cover into sections as described in col 2 lines 6-16 are interpreted as being positioned to correspond to each strip and overlap with or be “superimposed” with the fabric of the bandage).

Double Patenting
NON-STATUTORY DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8-9, 11 and 16 of U.S. Patent No. 10617571 (the ‘571 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application.
	Claim 1 of the present application and claim 1 of the ‘571 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘571 Patent is in effect a “species” of the broader, “generic” invention recited in claim 1 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 1 of the present application is anticipated by claim 1 of the ‘571 patent and, therefore, is not patentably distinct from claim 1 of the ‘571 patent.
	All of the limitations of claim 2 can be found in claim 1 of the ‘571 Patent; All of the limitations of claim 3 can be found in claim 9 of the ‘571 Patent; All of the limitations of claim 5 can be found in claim 1 of the ‘571 Patent; All of the limitations of claim 9 can be found in claim 8 of the ‘571 Patent; All of the limitations of claim 10 can be found in claim 16 of the ‘571 Patent; All of the limitations of claim 11 can be found in claim 5 of the ‘571 Patent; All of the limitations of claim 12 can be found in claim 6 of the ‘571 Patent; All of the limitations of claim 13 can be found in claim 11 of the ‘571 Patent.

Claims 1, 4-5, 13, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, and 10 of U.S. Patent No. 9308115 (the ‘115 patent) in view of McGuire (US 3563238).
Claim 1 of the present application and claim 1 of the ‘115 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘115 Patent is in effect a “species” of the broader, “generic” invention recited in claim 1 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Additionally, claim 1 of the present application and claim 1 of the ‘115 patent differ in that claim 1 of the ‘115 patent fails to disclose inelasticity across a width of the strip of tape, as recited in claim 1 of the present application. McGuire, however, teaches an elastic binder which comprises a plurality of elastic strips which are elastic along their length and substantially inelastic along their width (abstract lines 1-4; the width-wise inelasticity is interpreted as being provided by inelastic fibers extending along the width of the strip). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the strip of claim 1 of the ‘115 patent from fabric having elasticity along a length of the strip and including inelastic fibers extending across a width so that the fabric is inelastic across a width of the strip, like the fabric used to form the strips in the binder of McGuire, in order to provide dimensional stability and control the direction of stretch in the device. Thus, claim 1 of the present application is unpatentable over claim 1 of the ‘115 patent in view of McGuire.
All of the limitations of claim 4 can be found in claim 6 of the ‘115 Patent; All of the limitations of claim 5 can be found in claim 1 of the ‘115 Patent; All of the limitations of claim 13 can be found in claims 6 and 10 of the ‘115 Patent (the roll in the ‘115 patent is disclosed as including multiple individual strips which is interpreted as being a “set” of strips); All of the limitations of claim 14 can be found in claim 6 of the ‘115 Patent; All of the limitations of claim 18 can be found in claims 6 and 10 of the ‘115 Patent.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/17/22 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments to the abstract have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments to the claims.
	Regarding the Double Patenting rejections of the claims, Applicant’s arguments on page 6 of the Response have been noted and the rejections have been maintained since no terminal disclaimer has been filed and the claims have not been amended to obviate the rejections.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 6-12 of the Response have been fully considered but are not persuasive.
Specifically, the Office has noted Applicant’s argument on page 8 that one of ordinary skill in the art would not have been motivated to combine Staudinger and McGuire as proposed by the Office because McGuire does not provide any teaching/suggestion as to why the strips have lengthwise elasticity but lack widthwise elasticity. Applicant further argues that McGuire’s teachings contradict the Office’s reasons for using strips that are inelastic along their widths since McGuire specifically teaches that “elastic bands which are elastic along their widths as well as their lengths…can also be used”. The Office is not persuaded by this argument, however, because although McGuire teaches that elastic bands can be used along the width and length dimensions, there is no teaching or suggestion that such a configuration is preferred over using inelastic fibers along the width of the strip. Additionally, McGuire’s teaching of this alternative configuration does not negate the fact that the reference also specifically teaches a configuration where inelastic fibers are used to provide width-wise inelasticity in the strip. Furthermore, the Office has proposed that forming the strip of Staudinger from fabric having elasticity along a length of the strip and including inelastic fibers extending across a width so that the fabric is inelastic across a width of the strip, like the fabric used to form the strips in the binder of McGuire, would have been obvious in order to provide dimensional stability and control the direction of stretch in the device. This reason for using strips that are inelastic in the width direction does not contradict McGuire’s teaching of an alternative configuration where the strip has lengthwise and widthwise elasticity since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. One of ordinary skill in the art would choose to incorporate inelastic fibers in the width-wise direction of the strip if the intended use of the strip necessitated dimensional stability and/or control over the amount of stretch in the width-wise direction. If the intended use necessitated complete flexibility in both directions, it is expected that one of ordinary skill in the art would choose to use the alternative configuration where the strip has elasticity in both directions. Thus, McGuire’s teaching of an alternative configuration where the strip can be elastic in the width-wise direction does not contradict the Office’s stated reasons why it would be obvious to form the strip with inelastic fibers in the widthwise direction as is also taught by McGuire.
The Office has also noted Applicant’s arguments on pages 8-10 that there would have been “no apparent reason….to have incorporated teachings and/or suggestions from McGuire into teachings…from Staudinger…because the elastic binder loop of McGuire is not analogous to the self-adhesive elbow bandage of Staudinger”. Applicant has further argued that there would be no reason to combine these references because McGuire teaches an elastic binder that has hooks and eyes attached to opposite ends to fasten the ends together to form a loop that encircles a user’s waist/hips whereas Staudinger teaches a self-adhesive bandage configured to be secured on a user’s elbow joint. The Office is not persuaded by these arguments, however, because the McGuire reference has been relied upon for teaching a fabric that includes inelastic fibers extending across a width to provide inelasticity across a width of the fabric and has not been used to modify the fastening means or intended use of the Staudinger reference. In response to applicant's argument that McGuire is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, McGuire is reasonably pertinent to the particular problem with which the applicant was concerned because the reference teaches a fabric having inelasticity in the widthwise direction. Furthermore, such a modification would have been obvious since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Thus, for at least these reasons, the Office maintains that the prior art of record reads on claim 1 substantially as recited in the present application.
The Office has also noted Applicant’s arguments on pages 10-11 regarding claims 2-20 but for at least the same reasons as provided above, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786